OKI                                                 12/16/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: AF 06-0263


                                      AF 06-0263
                                                                              FILED
IN THE MATTER OF APPOINTING MEMBERS TO                                       DEC 1 6 2020
THE COMMISSION ON COURTS OF LIMITED                               ORDER_
                                                                       aI*)vven Greenw000
                                                                        Clerk of Suprerne Court
JURISDICTION                                                               State nf Montana




      The term of Peter Ohman as the Division Administrator of the Office of the State
Public Defender has ended as a result ofhis appointment as districtjudge ofthe Eighteenth
Judicial District. The Court thanks Judge Ohman for his dedicated service to the
Commission, the Court, and the people of Montana.
      Brian Smith has assumed the position as the Division Administrator of the Office
of the State Public Defender.
      IT IS ORDERED that Brian Smith is appointed as the Division Administrator ofthe
Office of the State Public Defender member of the Commission on Courts of Limited
Jurisdiction commencing the date ofthis Order.
      The Clerk is directed to provide a copy ofthis Order to the Honorable Peter Ohman,
to Brian Smith, to each member of the Commission on Courts of Limited Jurisdiction, to
Shauna Ryan at the Office of Supreme Court Administrator, and to the State Bar of
Montana.
      DATED this / b day ofDecember, 2020.



                                                             Chief Justice